DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is rejected as indefinite because it states “the first electric actuator comprises a solenoid, the second electric actuator comprises a solenoid, or a combination thereof”.  It is unclear what “a combination thereof” would entail.  This should be rephrased so that it is clear that any individual or all of the electric actuators may comprise a solenoid.
Claim 8 is rejected as indefinite because it states “the first control section comprises a first control section electronic controller communicatively coupled to the first electric actuator, the second control section comprises a second control section electronic controller communicatively coupled to the second electric actuator, or a combination thereof”.  It is unclear what “a combination thereof” would entail.  This should be rephrased so that it is clear that any individual or all of the electric actuators may have a “electronic controller” communicatively coupled to them.
Claim 20 is rejected as indefinite because it states “the first device comprises a first valve, the second device comprises a second valve, or a combination thereof”.  It is unclear what “a combination thereof” would entail.  This should be rephrased so that it is clear that any individual or all of the devices may comprise a valve.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8-10, 13, 16, 17 and 20 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonavides et al. (US 2010/0085210, hereafter Bonavides).
With regards to claim 1, it discloses (Fig. 5, para 17, 51, 52) a distributed control system for a well string, comprising: a first control section configured to be positioned at a first location along a length of the well string, wherein the first control section comprises a first control module (Fig. 5, 415) configured to control a first device (Fig. 5, 430) positioned at the first location along the length of the well string, the first control module comprises a first electric actuator (415b) configured to receive a first control signal (from 405), and the first electric actuator is configured to control flow of a fluid to the first device (430) based on the first control signal to control the first device (para 17 discloses the multitude of devices that are capable of being actuated with the system including hydraulic tools, which inherently use fluid flow for actuation); and a second control section configured to be positioned at a second location along the length of the well string, remote from the first location, wherein the second control section comprises a second control module (420) configured to control a second device (435) positioned at the second location along the length of the well string, the second control module comprises a second electric actuator (420b) configured to receive a second control signal, and the second electric actuator is configured to control flow of the fluid to the second device based on the second control signal to control the second device (para 17 discloses the multitude of devices that are capable of being actuated with the system including hydraulic tools, which inherently use fluid flow for actuation).
With regards to claim 2, it discloses a third control section configured to be positioned at a third location along the length of the well string, remote from the first and second locations, wherein the third control section comprises a third control module (425) configured to control a third device (440) positioned at a third location along the length of the well string, the third control module comprises a third electric actuator (425b) configured to receive a third control signal, and the third electric actuator is configured to control flow of the fluid to the third device based on the third control signal to control the third device (para 17 discloses the multitude of devices that are capable of being actuated with the system including hydraulic tools, which inherently use fluid flow for actuation).
With regards to claim 8, it discloses the first control section comprises a first control section electronic controller (415a) communicatively coupled to the first electric actuator (415b), the second control section comprises a second control section electronic controller (420a) communicatively coupled to the second electric actuator (420b).
With regards to claims 9 and 16, it discloses a distributed control system for a well string, comprising: a wellhead control system comprising a wellhead electronic controller (405) having a memory and a processor, wherein the wellhead electronic controller is configured to output one or more device control signals (para 52, tonal signal); and a plurality of control sections distributed along a length of the well string, comprising: a first control section (415) configured to be positioned at a first location along the length of the well string, wherein the first control section comprises: a first control section electronic controller comprising a memory and a processor, wherein the first control section electronic controller is communicatively coupled to the wellhead electronic controller (405), the first control section electronic controller is configured to receive the one or more device control signals, and the first control section electronic controller is configured to output a first control signal based on the one or more device control signals; and a first control module configured to control a first device (430) positioned at the first location along the length of the well string, wherein the first control module comprises a first electric actuator (415b) configured to receive the first control signal, and the first electric actuator is configured to control flow of a fluid to the first device based on the first control signal to control the first device (para 17 discloses the multitude of devices that are capable of being actuated with the system including hydraulic tools, which inherently use fluid flow for actuation); and a second control section configured to be positioned at a second location along the length of the well string, remote from the first location, wherein the second control section comprises: a second control section electronic controller (420) comprising a memory and a processor, wherein the second control section electronic controller is communicatively coupled to the wellhead electronic controller, the second control section electronic controller is configured to receive the one or more device control signals, and the second control section electronic controller is configured to output a second control signal based on the one or more device control signals; and a second control module configured to control a second device (435) positioned at the second location along the length of the well string, wherein the second control module comprises a second electric actuator (420b) configured to receive the second control signal, and the second electric actuator is configured to control flow of the fluid to the second device based on the second control signal to control the second device (para 17 discloses the multitude of devices that are capable of being actuated with the system including hydraulic tools, which inherently use fluid flow for actuation).
With regards to claim 10, it discloses an electrical power system configured to output electrical power, the first control section electronic controller is configured to receive the electrical power from the electrical power system (415e), and the second control section electronic controller is configured to receive the electrical power from the electrical power system (para 51, 420e).
With regards to claims 13 and 17, it discloses a third control section configured to be positioned at a third location along the length of the well string, remote from the first and second locations, wherein the third control section comprises: a third control section electronic controller (425) comprising a memory and a processor, wherein the third control section electronic controller is communicatively coupled to the wellhead electronic controller, the third control section electronic controller is configured to receive the one or more device control signals, and the third control section electronic controller is configured to output a third control signal based on the one or more device control signals; and a third control module configured to control a third device (440) positioned at the third location along the length of the well string, wherein the third control module comprises a third electric actuator (425b) configured to receive the third control signal, and the third electric actuator is configured to control flow of the fluid to the third device based on the third control signal to control the third device (para 17 discloses the multitude of devices that are capable of being actuated with the system including hydraulic tools, which inherently use fluid flow for actuation).
With regards to claim 20, it discloses the first or second device comprise a valve (para 17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 14, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonavides.
With regards to claims 3, 4, 14, 15 and 18, Bonavides shows all the limitation of the present invention except, it fails to explicitly disclose the first control section comprises a fourth control module configured to control a fourth device positioned at the first location along the length of the well string; nor does it disclose a fifth device positioned at the second location along the length of the well string, with their respective actuators, control signals, and devices.  
It has been found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.) In addition, it has been found that the rearrangement of parts of a device is also an obvious modification, In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice)  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bonavides to have a fourth and fifth control module at the first and second location respectively.  This would be done to allow for greater control of the downhole devices.
With regards to claim 5, Bonavides shows all the limitation of the present invention except, it fails to explicitly disclose that the first or second electric actuator comprises a solenoid.  It is taken as Official Notice that solenoids are commonly used downhole as electric switching mechanisms.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Bonavides to use solenoids as the electric actuators disclosed.  This would be done to allow for a reliable and common downhole switch to be used with predictable results.
Allowable Subject Matter
Claims 6, 7, 11, 12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676